Oldham, J. The plea and replication put in issue the existence of a record of the court in which this cause was tried. The records of the court are placed in the custody and safe keeping of the clerk, and it is always presumed that he faithfully performs that duty, and safely preserves the records of his office until the contrary is made to appear. If such a record as averred by the plea had existed, there was higher and better evidence of the fact than the parol evidence introduced by the defendant. He should have produced the record itself, or should have first established the loss by competent evidence, when he would have been permitted to introduce a regularly authenticated or sworn copy. The case of Smith vs. Dudley, 2 Ark. R. 62, fully determines the question here presented. Let the judgment of the circuit court be reversed and the cause remanded.